Citation Nr: 1012047	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-21 645A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to service connection for a left arm or left hand 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Waco, Texas, Regional Office (RO).  

In September 2008, the Board remanded the case for further 
evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2008.  


FINDING OF FACT

The Veteran does not have a left arm or left hand disorder.  


CONCLUSION OF LAW

The Veteran does not have a left arm or left hand disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2005 from the RO to the Veteran which 
was issued prior to the RO decision in March 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
the above-noted letter provided to the Veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

It is significant that, in a statement in support of claim, 
dated in December 2008, the Veteran indicated that he had no 
additional treatment records for his left arm and hand 
injury.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that a 
review of the Veteran's service records contains no evidence 
any left arm or hand problem; and, the Veteran has provided 
no information regarding the etiology of that disorder.  
Therefore, it is not necessary for VA to schedule the Veteran 
for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran entered active duty in June 1972.  The service 
treatment records (STRs) show that the Veteran was seen in 
September 1976 with complaints of severe left-sided 
headaches, which started after a head trauma on September 1, 
1976.  The diagnosis was tension headaches.  The STRs do not 
reflect any complaints or treatment for problems involving 
the left upper extremities.  On the occasion of his 
separation examination in April 1978, clinical evaluation of 
the upper extremities was normal.  

The Veteran was initially seen at a VA clinic in September 
2002, stating "I want to see if the VA can help me with my 
muscular problems that go down from muscles in neck, right 
shoulder, back and down the right leg."  It was noted that 
the Veteran had a history of a benign tumor from his spinal 
cord being removed in August 1999 with neuropathy.  The 
Veteran complained of tightness and numbness in all the 
muscles from his neck down the right side of his back and 
right arm.  The assessment was continued neuropathy, status 
post benign tumor removed in August 1999.  When seen in 
November 2002, the Veteran complained of involuntary 
movements, dyskinetic, in the right upper extremity, worse 
with activity, motor weakness, and numbing and tingling.  He 
also reported numbing and tingling from his right neck down 
in the right side of his body; on the left side, he reported 
patch numbing and tingling in the lateral thigh and the sole 
of the foot.  The assessment was dyskinesia in the right 
upper extremity, due to unclear etiology.  

During a clinical visit in March 2004, it was noted that the 
Veteran suffered a whiplash injury 5 years earlier related to 
a motor vehicle accident and a brainstem/cervical spine tumor 
was discovered and surgically resected.  Since the surgery, 
he developed right arm and hand writhing, which had worsened 
and then improved over the last 2 years.  It was also noted 
that the Veteran had baseline right arm and back 
radiculopathy and bilateral leg numbness.  The impression was 
unclear etiology of movement disorder, questionably related 
to sensory loss of right hand versus brain etiology.  

By a rating action in November 2004, service connection was 
granted for residuals, head injury, evaluated as 10 percent 
disabling, effective March 30, 2004.  

The Veteran was seen at a neurology clinic in February 2006 
for Botox injections into his left neck and trapezius 
muscles.  No pertinent diagnosis was noted.  A June 2006 VA 
progress note reflects an assessment of dystonic and 
choreatetonic movements of the right arm.  

On the occasion of a VA examination in August 2006, the 
Veteran reported experiencing spasms and weakness in the 
right upper extremity following the removal of the tumor in 
his cervical spine in 1999.  Examination of the left upper 
extremity was normal.  He was able to abduct both arms to the 
horizontal position, but loading elicited give-away type 
weakness associated with discomfort bilaterally.  The 
pertinent diagnosis was cervical spinal cord syndrome, status 
post removal of ependymoma, with mild weakness in the right 
upper extremity, and associated muscle spasm involving the 
right shoulder and right upper chest.  

In a statement in support of claim, dated in December 2008, 
the Veteran indicated that he had no additional treatment 
records for his left arm or hand injury.  

III.  Analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  An October 
2006 amendment to 38 C.F.R. § 3.310 sets a standard by which 
a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995) (which allowed for secondary service connection on 
an aggravation basis), it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant. 38 C.F.R. 
§ 3.310 (2006).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court has held that 
the presence of a disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The threshold matter that must be addressed here (as with any 
claim seeking service connection, whether direct or 
secondary) is whether the Veteran has the disability for 
which service connection is sought.  After review of the 
pertinent evidence of record, the Board finds that the 
competent evidence of record does not establish a current 
diagnosis of a left arm or left hand disorder.  
Significantly, the STRs do not include any mention of, 
complaints of, treatment for, or diagnosis of a left arm or 
hand disorder.  In addition, the record is devoid of any 
competent evidence indicating or suggesting that the Veteran 
has or has had a diagnosed left arm or hand disability.  VA 
treatment records document that the Veteran complained of 
involuntary movements in both upper extremities in January 
2003; and, in February 2004, he complained of tightness in 
"all extremities."  However, these complaints do not in and 
of themselves reflect diagnoses of a left arm or hand 
disorder, and more significantly, no diagnosis was provided 
by any clinician evaluating the Veteran's complaints.  
Moreover, the Veteran has not submitted any competent 
evidence supporting the claim that he has a left arm or hand 
disability, nor has he identified any provider whose records 
might show such disability.  His own lay assertions that he 
has such disability are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Without competent medical evidence confirming that the 
Veteran has a current diagnosis of a left arm or hand 
disorder, or has manifested such condition since service, and 
linking this diagnosis to his military service, he has no 
valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service."  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).)  Thus, 
service connection for a left arm or left hand disability 
must be denied.  

The only evidence in support of the Veteran's claim is his 
own statement.  The Veteran can attest to factual matters of 
which he has first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

With no competent evidence that the Veteran has a left arm or 
hand disability, the threshold legal requirement for 
establishing service connection is not met.  In the absence 
of proof of a present disability, there is no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (stating a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability).  
The benefit-of-the-doubt doctrine is not applicable in this 
case, because the preponderance of the evidence is against 
the claim of service connection.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a left arm or left hand disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


